J-S35043-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 FEDERAL NATIONAL MORTGAGE              :   IN THE SUPERIOR COURT OF
 ASSOCIATION                            :        PENNSYLVANIA
                                        :
                                        :
              v.                        :
                                        :
                                        :
 LEROY E. GLICK AND SAVILLE S.          :
 GLICK                                  :   No. 1574 MDA 2017
                                        :
                   Appellants           :

             Appeal from the Order Entered September 27, 2017
     In the Court of Common Pleas of Lancaster County Civil Division at
                            No(s): 15-CV-07670


BEFORE: BENDER, P.J.E., PANELLA, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                           FILED JUNE 27, 2018

     Leroy and Saville Glick, husband and wife (Appellants), appeal pro se

from the order granting summary judgment in ejectment in favor of Federal

National Mortgage Association (Fannie Mae). We affirm.

     The facts underlying this appeal are as follows: Nationstar Mortgage,

LLC (Nationstar), predecessor in interest to Fannie Mae, commenced a

foreclosure proceeding against Appellants, its mortgagors, after Appellants

defaulted on a residential mortgage (the Property). The trial court granted

summary judgment in mortgage foreclosure in favor of Nationstar, and

Appellants filed a notice of appeal. This Court dismissed Appellants’ appeal

and our Supreme Court denied Appellants’ petition for allowance of appeal.

Nationstar Mortgage, LLC v. Glick, 1530 MDA 2013 (Pa. Super. June 27,
J-S35043-18



2014) (unpublished memorandum) (dismissing appeal for Appellants’ failure

to comply with Pa.R.A.P. 1925(b)), appeal denied, 104 A.3d. 5 (Pa. 2014).

     On July 29, 2015, Nationstar purchased the Property at sheriff’s sale,

and then assigned its interest to Fannie Mae. The sheriff’s deed was recorded

on August 19, 2015. Because Appellants did not vacate the Property, Fannie

Mae filed a complaint in ejectment on September 4, 2015. On August 3, 2017,

following the close of pleadings, Fannie Mae filed a motion for summary

judgment in ejectment, which the trial court granted on September 27, 2017.

     Appellants filed a timely pro se notice of appeal. On October 18, 2017,

the trial court entered a Pa.R.A.P. 1925 order directing Appellants to file a

concise statement of errors complained of on appeal. Appellants filed a pro

se Rule 1925(b) statement and the trial court issued its opinion on November

28, 2017.

     Appellants present seven issues for our review which we reproduce

verbatim:

     POINT I.

     WHETHER ANY ASSIGNMENT OF MORTGAGE IN INSOLATION IS
     NULL AND VOID OF LAW, AB INITIO, THE FRAUD IN FACTUM, IN
     WHICH THE SHERIFF’S DEED WAS ISSUED?

     POINT II.

     WHETHER THE LANCASTER COUNTY COURT OF COMMON PLEAS
     IS A KANGAROO COURT, OR A SHAM COURT OR A MOCK COURT
     AND AN INCOMPETENT COURT/TRIBUNAL SITTING WITHIN OR
     UNDER A MILITARY JURISDICTION, AS EVIDENCED BY THE LAW
     OF THE FLAG DOCTRINE?

     POINT III.


                                    -2-
J-S35043-18


      WHETHER THE LANCASTER COUNTY COURT OF COMMON PLEAS
      IS A CORAM NON JUDICE?

      POINT IV.

      WHETHER THE SUMMARY JUDGMENT IS A “BRUTUM FULMEN”
      JUDGMENT AND/OR A VOID JUDGMENT OR A JUDGMENT BASED
      AND PREMISED UPON A FRAUD?

      POINT V.

      WHETHER A COMPLAINT BASED SOLELY UPON INADMISSIBLE
      HEARSAY EVIDENCE/DOCUMENTARY EVIDENCE AND FRAUD IN
      FACTUM, AB INITIO; SPECIFICALLY, THE TWO (2) ASSIGNMENTS
      OF MORTGAGE IN ISOLATION, IN WHICH, BOTH ARE RELEVANT,
      MATERIAL, AND ADMISSIBLE EVIDENCE IN WHICH ARE DEEMED
      NULL AND VOID, AB INITIO, AS SUBSTANTIAL EVIDENCE TO
      OBTAIN A FAVORABLE SUMMARY JUDGMENT IF FAVOR OF THE
      COMPLAINANT, AFTER THE ALLEGATIONS WERE DENIED?

      POINT VI.

      WHETHER THE FACTS AND THE LAW OF THIS CASE WITHOUT ANY
      SUBSTANTIAL EVIDENCE IN SUPPORT THEREOF, AND BASED
      SOLELY ON THE PLEADINGS WITHOUT MORE, CAN PROVIDE
      SUFFICIENT GROUNDS TO OBTAIN A BONA FIDE AND VALID
      SUMMARY JUDGMENT?

      POINT VII.

      WHETHER THE LANCASTER COUNTY COURT OF COMMON PLEAS
      ACTED IN A MANNER CONSISTENT WITH CIVILIAN DUE PROCESS
      OF LAW, BASED UPON SUFFICIENT EVIDENCE TO SUPPORT AN
      UNSUBSTANTIATED CLAIM IN A WRONGFUL EJECTMENT CASE
      PREMISED UPOM A FRAUD IN FACTUM, AB INITIO, IN REGARDS
      TO THE UNDERLYING RESIDENTIAL MORTGAGE FORECLOSURE
      CASE IN WHICH SUMMARY JUDGMENT WAS GRANTED TO
      NATIONSTAR MORTGAGE, LLC?

Appellants’ Brief at viii-x.

      Our standard of review of a challenge to the grant of summary judgment

is well-settled:




                                   -3-
J-S35043-18


      [We] may disturb the order of the trial court only where it is
      established that the court committed an error of law or abused its
      discretion. As with all questions of law, our review is plenary.

      In evaluating the trial court’s decision to enter summary
      judgment, we focus on the legal standard articulated in the
      summary judgment rule. The rule states that where there is no
      genuine issue of material fact and the moving party is entitled to
      relief as a matter of law, summary judgment may be entered.
      Where the nonmoving party bears the burden of proof on an issue,
      he may not merely rely on his pleadings or answers in order to
      survive summary judgment. Failure of a non-moving party to
      adduce sufficient evidence on an issue essential to his case and
      on which he bears the burden of proof establishes the entitlement
      of the moving party to judgment as a matter of law. Lastly, we
      will review the record in the light most favorable to the nonmoving
      party, and all doubts as to the existence of a genuine issue of
      material fact must be resolved against the moving party.

E.R. Linde Const. Corp. v. Goodwin, 68 A.3d 346, 349 (Pa. Super. 2013)

(internal citations omitted).

      The trial court’s order granting summary judgment arises from Fannie

Mae’s complaint in ejectment. Ejectment is a possessory action between “a

plaintiff who does not possess the land but has the right to possess it [and] a

defendant who has actual possession.” Wells Fargo Bank, N.A. v. Long,

934 A.2d 76, 78-79 (Pa. Super. 2007) (internal citation omitted). In order to

prevail on an ejectment action, a plaintiff must demonstrate (1) he is out of

possession of the property, and (2) he has a present legal right to immediately

possess the property when the action is commenced. Id. at 79; Siskos v.

Britz, 790 A.2d 1000, 1006-07 (Pa. 2002). Further:

      [We] note that an attack on a sheriff’s sale usually cannot be made
      in a collateral proceeding. An ejectment action is a proceeding
      collateral to that under which the land was sold. . . . [I]n an
      ejectment action it may be alleged that the judgment is void. A


                                     -4-
J-S35043-18


       void decree can be attacked at any time. Where a judgment is
       void, the sheriff’s sale which follows is a nullity. A judgment which
       is void cannot support an ejectment action and may be asserted
       as a defense in the ejectment proceeding.

Dime Sav. Bank, FSB v. Greene, 813 A.2d 893, 895 (Pa. Super. 2002)

(internal citations omitted).

       Instantly, Appellants’ argument consists of rambling, broad assertions,

many of which are nonsensical, and citations to irrelevant legal authorities.1

In sum, Appellants fail to present a cogent legal argument on appeal.

Accordingly, we find waiver.        See Pa.R.A.P. 2101, 2111, 2119.     See also

Lackner v. Glosser, 892 A.2d 21, 29-30 (Pa. Super. 2006) (appellate

arguments which are not appropriately developed, or fail to adhere to the

Rules of Appellate Procedure, are waived); Smathers v. Smathers, 670 A.2d

1159, 1160 (Pa. Super 1996) (pro se status does not relieve an appellant of

his duty to properly raise and develop appealable claims, and this Court will

not act as appellant’s counsel).

       We additionally recognize, however, that even in the absence of waiver,

the record reveals no error by the trial court.        See Trial Court Opinion,

____________________________________________


1 For example, in arguing that the Lancaster Court of Common Pleas is a
“kangaroo court” without jurisdiction, Appellants rely upon maritime law:

       A shipowner who sends his vessel into a foreign port gives notice
       by his flag to all who enter into contracts with the master that he
       intends the law of that flag to regulate such contracts, and that
       they must either submit to its operation or not contract with him.
       [Rushtrat v. People], 185 Ill. 133, 57 N.E. 41, 49 L.R.A. 181.

Appellants’ Brief at 5 (some citations omitted).


                                           -5-
J-S35043-18



11/28/17, at 3 (parsing Appellants’ claims into two cognizable issues: (1)

whether there was sufficient evidence to support summary judgment, and (2)

whether there are genuine issues of material fact). The trial court explained:

             The record in the present case establishes that [Fannie Mae]
      has the right to immediate possession of the subject premises by
      virtue of the sheriff’s deed recorded on August 19, 2015. The
      record also establishes that [Appellants] have remained in
      possession of the property. [Appellants] have offered no evidence
      and have cited to none in the record to suggest that they have
      title to the property superior to that of [Fannie Mae]. There are
      no genuine issues of material fact which would preclude entry of
      summary judgment in [Fannie Mae’s] favor.

Id. at 4.

      Our review of the certified record supports the trial court’s entry of

summary judgment in favor of Fannie Mae. The record supports Fannie Mae’s

claim for ejectment, and Appellants do not dispute that they maintained

possession of the Property when the complaint was filed or that the sheriff’s

deed was granted in Fannie Mae’s favor.       See Siskos, 790 A.2d at 1006.

Instead, Appellants generally allege fraud in their challenge the validity of the

underlying sheriff’s sale.   See, e.g., Appellants’ Brief at 5 (“The bogus,

fabricated and fraudulent Assignment of Mortgage . . . is null and void of

law.”).     Again, Appellants offer no meaningful discussion or pertinent

authorities to support their claim of trial court error.   Commonwealth v.

Gibbs, 981 A.2d 274, 284 (Pa. Super. 2009) (It is an appellant’s obligation to

sufficiently develop arguments in his brief by applying the relevant law to the

facts of the case, persuade this Court that there were errors below, and

convince us relief is due because of those errors.).

                                      -6-
J-S35043-18



     Accordingly, we affirm the trial court’s order granting summary

judgment.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/27/2018




                               -7-